[J-14-2014][M.O. – Todd, J.]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT

COMMONWEALTH OF PENNSYLVANIA,                 :   No. 27 EAP 2013
                                              :
             Appellant                        :
                                              :   Appeal from the Judgment of Superior
             v.                               :   Court entered on 7/12/12 at No. 2032
                                              :   EDA 2010 reversing and remanding the
JAMES R. MOORE,                               :   judgment of sentence entered on
                                              :   3/16/10 in the Court of Common Pleas,
             Appellee                         :   Criminal Division of Philadelphia County
                                              :   at Nos. CP-51-CR-0009849-2008, MC-
                                              :   51-CR-0019450-2008, MC-51-CR-
                                              :   0019451-2008 and MC-51-CR-
                                              :   0019452-2008
                                              :
                                              :
                                              :   ARGUED: March 12, 2014




                               CONCURRING OPINION


MR. JUSTICE SAYLOR                                       DECIDED: October 30, 2014


      I have been sympathetic with the Superior Court’s efforts to implement the

approach delineated by a majority of the Court in Commonwealth v. Magliocco, 584 Pa.

244, 883 A.2d 479 (2005), as I have differences with this Court’s continuing assertion

that the rationale of Magliocco is self-limiting. Accord Commonwealth v. Miller, 613 Pa.

584, 597, 35 A.3d 1206, 1214 (2012) (Saylor, J., concurring); Magliocco, 584 Pa. at

268-69, 883 A.2d at 494 (Saylor, J., concurring and dissenting). Nevertheless, in the

time frame in which this case was decided by the intermediate court, i.e., after Miller’s

issuance, it should be reasonably clear that Magliocco has been effectively limited to its

facts. See Miller, 613 Pa. at 595-96, 35 A.3d at 1213.
      As to the decision in Commonwealth v. Gonzalez, 515 Pa. 98, 527 A.2d 106

(1987), I believe that it is subject to multiple, reasonable interpretations, and I have no

difficulty with the majority’s present disapproval, to the extent that Gonzalez may be

read as incorporating the premise that inconsistent verdicts are impermissible. My only

caveat is that I continue to recognize that there are mixed policy considerations

attending the longstanding practice of accepting inconsistent verdicts, and, thus, I would

not foreclose further review of such approach, upon developed policy argumentation on

an order of which we are not generally seeing in this line of cases. Accord Miller, 613

Pa. at 597, 35 A.3d at 1214 (Saylor, J., concurring); Magliocco, 584 Pa. at 268-69, 883

A.2d at 494 (Saylor, J., concurring and dissenting).




                             [J-14-2014][M.O. – Todd, J.] - 2